Exhibit 99.6 SECOND AMENDMENT TO AMENDED AND RESTATED TRIPLE NET HOSPITAL BUILDING LEASE THIS SECOND AMENDMENT TO AMENDED AND RESTATED TRIPLE NET HOSPITAL BUILDING LEASE (“Amendment”) is entered into as of this 13th day of April, 2010, between Pacific Coast Holdings Investment, LLC, a California limited liability company (“Landlord”), and Integrated Healthcare Holdings, Inc., a Nevada corporation (“Tenant”). RECITALS A.Landlord and Tenant are parties to an Amended and Restated Triple Net Hospital Building Lease dated October 1, 2007 (the “Original Amended and Restated Lease”), which amended and restated that certain Triple Net Hospital and Medical Office Building Lease dated March 3, 2005, as amended by Amendment No. 1 to Triple Net Hospital and Medical Office Building Lease dated as of March 8, 2005.The Original Amended and Restated Lease was amended on March 27, 2009 (the “March 2009 Amendment”) (the Original Amended and Restated Lease, together with the March 2009 Amendment, shall be referred to herein as the “Lease”). B.Concurrently herewith, KPC Resolution Company, LLC, a California limited liability company (“KPC”) is selling certain credit facilities to SPCP Group IV, LLC, a Delaware limited liability company, and SPCP Group, LLC, a Delaware limited liability company, (collectively, “SPCP”), wherein Tenant is the borrower.Medical Provider Financial Corporation I, a Nevada corporation, Medical Provider Financial Corporation II, a Nevada corporation (“MedCap II”), and Medical Financial Corporation III, a Nevada corporation, were the initial lenders under such credit facilities.The aforementioned credit facilities are referred to herein as the “Credit Facilities”. C.
